1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8                                   ----oo0oo----

9

10   CARA ELNESS,                        No. 2:17-cv-02289 WBS CKD
11                  Plaintiff,

12        v.                             ORDER GRANTING MOTION TO WITHDRAW
13   SANGHA AND SONS, LLC, dba
     QUALITY INN & SUITES CAMERON
14   PARK; AMARJIT SINGH SANGHA
     aka “ADAM”; CHOICE HOTELS
15   INTERNATIONAL, INC.; and
     DOES 1-10, INCLUSIVE,
16
                    Defendants.
17

18
                                    ----oo0oo----
19
                Attorney Michael Welch moves to withdraw as counsel for
20
     defendants Amarjit Singh Sangha and Sangha and Sons, LLC
21
     (collectively “defendants”) brought by.        (Docket No. 64.)
22
     Pursuant to the discussion at the hearing on September 23, 2019,
23
     good cause appearing, the motion is GRANTED, subject to Mr. Welch
24
     providing plaintiff’s counsel with such contact information as he
25
     has pertaining defendants.
26
     Dated:    September 25, 2019
27

28
                                         1
